UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51371 LINCOLN EDUCATIONAL SERVICES CORPORATION (Exact name of registrant as specified in its charter) New Jersey 57-1150621 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 200 Executive Drive, Suite 340 West Orange, NJ (Zip Code) (Address of principal executive offices) (973) 736-9340 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of November 5, 2012, there were 22,780,987 shares of the registrant’s common stock outstanding. LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES INDEX TO FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets at September 30, 2012 and December 31, 2011 (unaudited) 1 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2012 and 2011 (unaudited) 3 Condensed Consolidated Statements of Comprehensive (Loss) Income for the three and nine months ended September 30, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the nine months ended September 30, 2012 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 6. Exhibits 28 Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) September 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, less allowance of $18,156 and $20,194 at September 30, 2012 and December 31, 2011, respectively Inventories Prepaid income taxes and income taxes receivable Deferred income taxes, net Prepaid expenses and other current assets Total current assets PROPERTY, EQUIPMENT AND FACILITIES - At cost, net of accumulated depreciation and amortization of $137,172 and $122,274 at September 30, 2012 and December 31, 2011, respectively OTHER ASSETS: Noncurrent receivables, less allowance of $1,622 and $1,664 at September 30, 2012 and December 31, 2011, respectively Deferred finance charges Deferred income taxes, net Goodwill Other assets, net Total other assets TOTAL $ $ See notes to unaudited condensed consolidated financial statements. 1 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) (Continued) September 30, December 31, LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long-term debt and lease obligations $ $ Unearned tuition Accounts payable Accrued expenses Other short-term liabilities Total current liabilities NONCURRENT LIABILITIES: Long-term debt and lease obligations, net of current portion Pension plan liabilities Accrued rent Other long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, no par value - 10,000,000 shares authorized, no shares issued and outstanding at September 30, 2012 and December 31, 2011 - - Common stock, no par value - authorized 100,000,000 shares at September 30, 2012 and December 31, 2011, issued and outstanding 28,714,071 shares at September 30, 2012 and 28,548,274 shares at December 31, 2011 Additional paid-in capital Treasury stock at cost - 5,910,541 shares at September 30, 2012 and December 31, 2011, respectively ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL $ $ See notes to unaudited condensed consolidated financial statements. 2 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, REVENUE $ COSTS AND EXPENSES: Educational services and facilities Selling, general and administrative Loss (gain) on sale of assets 8 (3 ) ) 5 Impairment of goodwill and long-lived assets - School closing costs - - Total costs & expenses OPERATING (LOSS) INCOME ) ) ) OTHER: Interest income - 2 2 8 Interest expense ) Other income 3 4 14 17 (LOSS) INCOME BEFORE INCOME TAXES ) ) ) (BENEFIT) PROVISION FOR INCOME TAXES ) ) ) NET (LOSS) INCOME $ ) $ ) $ ) $ Basic Net (loss) income per share $ ) $ ) $ ) $ Diluted Net (loss) income per share $ ) $ ) $ ) $ Weighted average number of common shares outstanding: Basic Diluted See notes to unaudited condensed consolidated financial statements. 3 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (In thousands) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net (loss) income $ ) $ ) $ ) $ Other comprehensive (loss) income Employee pension plan adjustments, net of taxes - Comprehensive (loss) income $ ) $ ) $ ) $ See notes to unaudited condensed consolidated financial statements. 4 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (In thousands, except share amounts) (Unaudited) Accumulated Additional Other Common Stock Paid-in Treasury Retained Comprehensive Shares Amount Capital Stock Earnings Loss Total BALANCE - January 1, 2012 $ $ $ ) $ $ ) $ Net loss - ) - ) Stock-based compensation expense Restricted stock - Stock options - Tax deficiency of stock-based awards and cancels - - ) - - - ) Net share settlement for equity-based compensation ) - ) - - - ) Cash dividend of $0.21 per common share - ) - ) BALANCE - September 30, 2012 $ $ $ ) $ $ ) $ See notes to unaudited condensed consolidated financial statements. 5 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred finance charges Deferred income taxes ) ) (Gain) loss on disposition of assets ) 5 Impairment of goodwill and long-lived assets Provision for doubtful accounts Stock-based compensation expense Tax benefit associated with exercise of share based payments - ) Deferred rent (Increase) decrease in assets, net of acquisition of business: Accounts receivable ) ) Inventories (1
